DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 12, 14-16 and 19-23 are pending and presented for examination. Claim 13 was cancelled and claim 12 was amended via the instant amendment dated 14 December 2020 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 14 December 2020 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 12, 14-16 and 19-23 under 35 U.S.C. 103 over Ko in view of Fujimaki and Jin is MAINTAINED.
The traversal is that “It appears that the Examiner is asserting Jin discloses step (iii) of claim 12. However, Jin does not teach the sequence of steps (iii) and (iv) of claim 12. Claim 12 recites a continuous process that includes exposing a carbonized carbon fiber in an oxidizing atmosphere followed by exposure o a gaseous nitrogen-containing atmosphere. In contrast, Jin only discloses surface treatment of carbon fibers by ozone” (Remarks at 4, emphasis original). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
oxidation treatment and reacting the functional groups with a compound selected from the group consisting of ammonia, organic amines, lactams and amino carboxylic acids at a temperature of 100-500C . . .” (Remarks at 5, emphasis original) and that the “purpose of Fujimaki’s surface treatment is to form a reaction product of oxygen-containing functional groups and another compound such as ammonia on the carbon fiber’s surface. There is no evidence to suggest that Fujimaki’s surface treatment results in a nitrogen-enriched surface having an N/C ratio in the range of 0.05-0.07 as measured by XSP[sic]. In fact, Fujimaki does not mention that, after reaction with the ammonia gas, there is non-reacted nitrogen present on the carbon fiber surface.” (Remarks at Id., emphasis original). This is not persuasive as Fujimaki discloses oxygen treatment followed by ammonia treatment, the fact a “reaction product” comprising oxygen functionality is produced is immaterial to the final aspect of ammonia addition to functionalize with N-containing groups via the ammonia. Ammonia is added to the fiber surface at 100-500 C after oxidation with ozone. As such, one of ordinary skill in the art as discussed would find the N/C within the claimed range to be inherent. Applicants could have shown an unexpected result or evidence showing that Fujimaki does not have a N/C ratio on the surface of 0.05-0.07.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 12 (incorporating the rejection of 13 into 12), 14-16 and 19-23 over Ko in view of Fujimaki and Jin from the Office Action dated 14 July 2020 is hereby incorporated by reference in its entirety.

Conclusion
Claims 12, 14-16 and 19-23 are finally rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner




/RICHARD M RUMP/               Primary Examiner, Art Unit 1796